Citation Nr: 0620332	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The veteran had active service from November 1967 to July 
1969.  He died in September 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
September 2001 and that the immediate cause of death was 
cardio-respiratory arrest and chronic liver disease.

2.  At the time of his death, the veteran's sole service-
connected disability was post-traumatic stress disorder 
(PTSD).

3.  The veteran's death did not result from any disorder 
incurred in or aggravated by service.

4.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death, nor was he entitled to receive total disability 
compensation during that period.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 
38 C.F.R. § 3.312 (2005).
2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of death

The veteran's death certificate showed that the veteran died 
in September 2001 and that the immediate cause of death was 
cardio-respiratory arrest and chronic liver disease.  
 
Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse from a service-connected or 
compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death under 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  

A contributory cause of death is defined as inherently not 
related to the principal cause under 38 C.F.R. § 3.312(c).  
For a service-connected disability to constitute a 
contributory cause, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of 
death."  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. 

The Board must also determine whether the veteran had a 
disability incurred in or aggravated by service that was 
either the principal, or primary, cause of death, or that it 
was a contributory cause of death.  In its review of the 
record, the Board must determine whether the evidence 
supports the claim or if it is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's death certificate showed that the immediate 
cause of death was cardio-respiratory arrest and chronic 
liver disease.  The available treatment records closest in 
time to the veteran's death include a July 2001 
hospitalization report which noted that the veteran was 
admitted for chronic liver failure, decompensated.  He was 
stable when discharged, and his prognosis was guarded.  At 
the time of his death, the veteran's sole service-connected 
disability was PTSD, rated 100 percent disabling.  The 
appellant's claim fails because there is no competent 
evidence of a nexus between the service-connected PTSD and a 
principal or contributory cause of the veteran's death.  

The appellant contends that the veteran died due to his 
diabetes mellitus, which should have been service-connected 
at the time of the veteran's death.  The veteran is entitled 
to a presumption of service connection if he is diagnosed 
with certain enumerated diseases associated with exposure to 
certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309 
(2005); 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

Diabetes mellitus type II is included in the listed diseases 
and thus shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.309(e) (2005).  The 
regulation requires that diabetes mellitus must become 
manifest to a degree of 10 percent or more at any time after 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2005).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the veteran did serve in the 
Republic of Vietnam between June 1968 and June 1969.  
Further, the veteran was diagnosed with type II diabetes 
mellitus prior to his death.  Accordingly, it may be presumed 
that the veteran's diabetes mellitus was incurred in service.  
However service connection for the cause of death based on 
the appellant's contentions regarding diabetes mellitus is 
not warranted because there is no competent evidence of a 
nexus between diabetes mellitus and a principal or 
contributory cause of the veteran's death.  

The records reveal that the principal causes of death were 
cardiac and liver disabilities, not the veteran's service-
connected PTSD or even diabetes mellitus.  None of the 
cardiac disabilities or liver disabilities are shown to be 
linked to service.  Statements by the appellant to the effect 
that diabetes mellitus caused the veteran's death do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the appellant is 
not competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

Thus, taking into consideration all the evidence of record, 
the Board does not find that the veteran's cause of death may 
be related to a disability or symptoms that may be associated 
with service.  Based upon a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  



38 U.S.C.A. § 1318 Benefits

The appellant asserts that she is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 since the 
veteran's service-connected disabilities were rated 100 
percent disabling for a "long time" prior to his death.  

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, total disability compensation for continuous 
period of at least 10 years immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling but was not receiving compensation 
because 1) VA was paying the compensation to his dependents; 
2) VA was withholding the compensation to offset an 
indebtedness; 3) he had applied for compensation but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22 (b) (2005).

The appellant has not alleged, and the evidence does not 
show, that the veteran was, at the time of his death, 
entitled to received 100 percent compensation for a period of 
10 years prior to his death but was not receiving such 
compensation for any of the reasons enumerated in 38 C.F.R. § 
3.22(b). 

In this case, service connection for post-traumatic stress 
disorder (PTSD), the veteran's only service-connected 
disability, was granted effective May 10, 1995.  A 1999 
rating decision awarded a 100 percent evaluation, effective 
from the date service connection was awarded in 1995.  
The effective date of the total disability compensation is 
only slightly over six years prior to the veteran's death in 
September 2001.  The Board finds, therefore, that the 
criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 are not met, and that the claim must be 
denied.

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

In the present case, a December 2001 letter issued by the RO 
met the four notice requirements specified in Pelegrini.  
Although that letter did not specifically ask the appellant 
to submit any pertinent evidence in her possession, as a 
practical matter she has been fully notified of the need to 
provide such evidence.  The 2001 notice letter informed the 
appellant of her and VA's respective responsibilities in 
obtaining evidence; notified her that she was ultimately 
responsible for providing the information and evidence to 
support her claims; and informed her that she could submit 
private medical evidence herself.  Given this correspondence, 
it is untenable that the appellant would have refrained from 
submitting any relevant evidence she might have had.  
Accordingly, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession, and that the Board may proceed to 
an appellate decision without risk of prejudice.  Thereafter, 
in a March 2002 rating decision, the RO denied the 
appellant's claims.  Thus, both the content and the timing of 
the notice were appropriate.  In any event, the case was 
remanded by the Board in 2003, in part, to fulfill the duty 
to notify, and April 2004 and January 2006 notification 
letters which specifically address all four Pelegrini notice 
elements were provided to the appellant.  The Board finds no 
defect in notice that results in any prejudice to the 
appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the appellant has not shown or alleged any 
prejudice in the content of the notice concerning the issues 
on appeal.

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's pertinent VA treatment 
records, and any private evidence adequately identified by 
the appellant has been associated with the claims folder.  
The 2003 remand specifically requested that the appellant 
provide additional evidence about any relevant medical 
treatment between July 2001 and the veteran's death; however, 
no additional information was forthcoming with regard to 
treatment during that period.  The appellant has not 
identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and has 
not been associated with the claims folder.  A VA medical 
opinion was not developed, but the Board finds that an 
opinion is not necessary in this case as the evidence does 
not indicate a relationship between the causes of the 
veteran's death listed on the death certificate and a 
service-connected disability.  Accordingly, the Board finds 
that the duty to assist was met.

In light of the denial of these claims, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
appellant in adjudicating this appeal.
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


